Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/24/2021 has been entered.

	Claims 1, 3, 6, 7, 9, 12, 14-16, 20-22, 36, 42, 43, 54, and 64 are pending.
	Claims 2, 4, 5, and 8 are canceled.
Claim 43 is withdrawn.
Claims 1 and 7 are currently amended.
Claims 1, 3, 6, 7, 9, 12, 14-16, 20-22, 36, 42, 54, and 64 are under examination on the merits.

Rejections Maintained
35 U.S.C. 103
The rejection of claims 1, 3, 6, 7, 9, 14-16, 20-22, 36, and 42 under 35 U.S.C. 103 as being unpatentable over Wu et al. (US PGPUB 2009/0215992, publication date: 08/27/2009) in 

The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Wu et al. (US PG PUB 2009/0215992, publication date: 08/27/2009) and Barbas et al. (US PG PUB 2003/0175921, publication date: 09/18/2003), as applied to claims 1, 3, 6, 7, 9, 14-16, 20-22, 36, and 42, and further in view of Bradshaw et al. (US PG PUB 2006/0205670, publication date: 09/14/2006) is maintained

Response to Arguments
	In Applicant Arguments, dated 05/24/2001, Applicant points out that the claimed DVD-immunoconjugate is designed to comprise a first variable domain that is specific for a target antigen and a second variable domain that is derived from the catalytic antibody h38C2, which does not bind any natural antigen. This is in contrast to the DVD molecule of Wu et al., which comprises a first and second variable domain, each of which bind a distinct target antigen. Applicant further asserts that “[b]ecause h38C2 cannot bind to a target antigen, a function that is essential to both variable domains of the bispecific molecules described in Wu et al., substituting the variable domain of antibody of h38C2 for one of the two variable domains of Wu et al. bispecific molecules would defeat the very purpose of dual antigen targeting. Thus, it is readily apparent that one would have no incentive to use the 38C2 antibody described in Barbas et al. in the construction of the bispecific molecules of Wu et al. To the contrary, since antibody 38C2 taught in Barbas et al. could not bind a target antigen of interest, one would certainly be taught away from using a h38C2 antibody in generating the bispecific molecules of Wu et al.”
prima facie obvious at the effective filing date of the invention, as evidenced by Wu et al. and Barbas et al.  
	
Allowable Subject Matter
Claims 54 and 64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.